 Case: 4:19-cv-03162-HEA Doc. #: 48 Filed: 07/29/20 Page: 1 of 3 PageID #: 724




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

LARRY RICE,                                    )
                                               )
                Plaintiff,                     )
                                               )
          vs.                                  )     Case No. 4:19CV3162 HEA
                                               )
INTERFOOD, INC, et al.,                        )
                                               )
                Defendants.                    )

                   OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Plaintiff’s Motion for Reconsideration,

[Doc. No. 35], Defendants’ Bill of Costs, [Doc. No. 39], and Plaintiff’s “Motion to

Disqualify Legal Fees and Costs, [Doc. No. 42], and Plaintiff’s Motion for Hearing

or Reconsideration of Motion to Remand, [Doc. No. 41].

      On April 9, 2020, the Court dismissed this action. The reasons for the

dismissal are specifically detailed in the Opinion, Memorandum and Order.

Plaintiff presents nothing new in his motions for reconsideration. Continuous filing

of non-meritorious motions will not serve to resurrect a case that has been

dismissed. This case is closed and has been closed since April 2020. Plaintiff

shall not continue to refile, reargue, or attempt to create “new” pleadings in this

case that is concluded and over.

                                         −1−
 Case: 4:19-cv-03162-HEA Doc. #: 48 Filed: 07/29/20 Page: 2 of 3 PageID #: 725




      Plaintiff’s Motion to Disqualify Legal Fees and Costs fails to present any

basis for the denial of fees and costs. The Motion is denied.

      Defendants have submitted a Bill of Costs which seeks $100.00 copies and

printing, without documentation supporting this cost.

      Accordingly,

      IT IS ORDERED that Plaintiff’s Motion for Reconsideration, [Doc. No.

35], is denied.

      IT IS FURTHER ORDERED that Defendants’ Bill of Costs, [Doc. No.

39], is granted, subject to Defendants’ filing documentation of their printing and

copy costs, and Plaintiff’s “Motion to Disqualify Legal Fees and Costs, [Doc. No.

42], is denied. Defendants shall submit this documentation within 5 days from the

date of this Order. Failure to submit said documentation will result in denial of

the requested cost.

      IT IS FURTHER ORDERED that Plaintiff’s Motion for Hearing or

Reconsideration of Motion to Remand, [Doc. No. 41], is DENIED.

      IT IS FURTHER ORDERED that the Clerk of the Court shall tax costs




                                        −2−
 Case: 4:19-cv-03162-HEA Doc. #: 48 Filed: 07/29/20 Page: 3 of 3 PageID #: 726




upon the receipt of the said documentation.

      Dated this 29th day of July, 2020.




                                           _______________________________
                                              HENRY EDWARD AUTREY
                                           UNITED STATES DISTRICT JUDGE




                                       −3−
